Title: To James Madison from Cathrine Wolger, 29 April 1809
From: Wolger, Cathrine
To: Madison, James


Washington City 29th. April 1809
The humble Petition of the Subscriber to your Excellency begs leave to represent to you that she has been Confined in the City Goal for an Assault and Battery, and still remains Confined for the fines & fees which she [is] unable to discharge, she therefore solicits you will have the goodness to grant her a free Release from her present Confinement & she will be in duty bound ever to pray for you[r] health & happiness. Yours Respectfully
Cathrine Wolger


Signed in behalf of the Subscrib[e]r



Willm. Prout
Willm. S Baim


Thos. Reynolds
George Wolger


Tunis Craven




